Name: COMMISSION REGULATION (EC) No 153/97 of 28 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 26/ 10 EN Official Journal of the European Communities 29 . 1 . 97 COMMISSION REGULATION (EC) No 153/97 of 28 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 29 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 January 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24 . 12 . 1994, p. 66 . (2) OJ No L 325, 14 . 12 . 1996, p. 5 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . h) OJ No L 22, 31 . 1 . 1995, p. 1 . 29 . 1 . 97 I EN I Official Journal of the European Communities No L 26/ 11 ANNEX to the Commission Regulation of 28 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 204 44,2 212 105,3 624 203,8 999 117,8 0707 00 10 052 114,3 053 186,8 068 81,2 999 127,4 0709 10 10 220 150,7 999 150,7 0709 90 71 052 131,5 204 123,5 628 130,2 999 128,4 0805 10 01 , 0805 10 05, 0805 10 09 052 44,3 204 39,5 212 47,0 220 32,8 448 26,7 600 58,0 624 53,9 999 43,2 0805 20 1 1 204 66,9 624 54,9 999 60,9 0805 20 13 , 0805 20 15, 0805 20 17,II 0805 20 19 052 34,8 204 102,6 I 400 95,8 464 117,0 624 79,9 662 45,2 999 79,2 0805 30 20 052 76,4 528 64,8 600 83,7 999 75,0 0808 10 51 , 0808 10 53 , 0808 10 59 052 68,1 060 52,8 064 42,2 400 89,5 404 88,4 720 47,8 728 104,6 999 70,5 0808 20 31 052 127,2 064 51,7 400 102,5 512 79,1 624 73,6 I 999 86,8 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin '.